Exhibit 10.1

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

TRIBUNE MEDIA SERVICES LICENSED DATA AGREEMENT

Television Listings Data Agreement

 

This Agreement (“Agreement”) is made between Tribune Media Services, Inc.,
(“TMS”), a Delaware corporation having a place of business at 435 N. Michigan
Ave., Chicago, IL 60611, and TiVo Inc. (“Licensee”), a Delaware corporation
having a place of business at 2160 Gold Street, Alviso, California 95002 on this
March 1, 2004 (the “Effective Date”). In consideration of the mutual covenants
contained herein, TMS and Licensee agree as follows:

 

1. DEFINITIONS.

 

(a) Basic Personalized Television Service means Licensee’s no-fee services that
include DVR functionality, but which in comparison with the Personalized
Television Service, do not enable Licensee’s Season Pass™ and WishList™ features
(or substantially similar features) and provide a Program Guide with no more
than three (3) days of localized television listings information, as enabled on
Licensee’s or Licensee’s partners’ stand-alone consumer electronics products.

 

(b) Basic Personalized Television Service Subscriber means an individual
consumer who directly subscribes to Licensee’s Basic Personalized Television
Service and has access to the Licensed Data for non-resale or non-distribution
purposes.

 

(c) [*]Services means any services that Licensee offers to non-consumer third
parties, e.g., broadcasters, advertisers, etc.; provided that such services [*]
to third parties who [*]of the [*], as confirmed in writing by [*](which may be
via e-mail), and such services and third parties do [*]offered for sale or
license by [*].

 

(d) DVR means functionality, including access to a Website Program Guide, that
Licensee enables as part of the digital recording of video programming.

 

(e) [*]Services means services Licensee offers (as of the Effective Date or
services substantially similar thereto) to non-consumer third parties, e.g.,
broadcasters, advertisers, etc. whereby [*]enables such third parties (via [*])
to [*]an [*]into the [*]of an advertiser’s [*] that allows Licensee’s Basic
Personalized Television Service Subscribers and Personalized Television Service
Subscribers to [*].

 

(f) Licensed Data means the TMS Data Offerings that Licensee chooses to license
for its Television Services pursuant to Section 5(a) and as specified in Exhibit
B.

 

(g) Personalized Television Service means Licensee’s subscription-fee based
services offered as of the Effective Date or in the future, which include DVR
functionality and a Program Guide with localized television listings
information, as enabled on Licensee’s or Licensee’s partners’ stand-alone
consumer electronics products.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(h) Personalized Television Service Subscriber means an individual consumer who
directly subscribes to Licensee’s Personalized Television Service, and has
access to the Licensed Data, or any part of Licensee’s service, for non-resale
or non-distribution purposes. A Personalized Television Service Subscriber does
not include someone who subscribes only to Licensee’s Basic Personalized
Television Service.

 

(i) Program Guide means information regarding television programming, including,
without limitation, the name, time, channel, subject or other attribute of such
programming, the display of all or a portion of television programming available
by name, time, channel, subject or other attribute, recommendations of
television programming, whether or not such information is displayed in a common
grid format or in any other format or with other information.

 

(j) Television Services refers individually and collectively to the Basic
Personalized Television Service and the Personalized Television Service.

 

(k) TMS Data Offerings means data files that TMS makes available for license to
Licensee, each as defined pursuant to a data specification unique to such data
file. Exhibit A sets forth the TMS Data Offerings and relevant specification as
of the Effective Date. Exhibit A shall be amended as TMS adds additional data
files to its product offerings. To the extent Licensee has access to TMS Data
Offerings that are not Licensed Data, it is only pursuant to Section 2(b).

 

(l) Website Program Guide means a web-based Program Guide made accessible solely
to Licensee’s Personalized Television Service Subscribers [*].

 

2. GRANTS OF LICENSE.

 

(a) Licensee Services License Grants. Subject to the terms and conditions of
this Agreement, TMS hereby grants to Licensee, during the term of this
Agreement, a non-exclusive, non-assignable (unless pursuant to Section 16)
license to use the Licensed Data and/or portions thereof (as determined and
arranged by Licensee), in digital electronic form solely as part of:

 

(1) Licensee’s [*]Services. This license for [*]Services is [*]and the [*] for
each data file of Licensed Data is set forth in Exhibit B. For the sake of
clarity, the [*] for each such data file allows the use of such data file for
both the [*]Service and the [*]Service;

 

(2) Licensee’s [*]Services. This license for [*] Services is [*]; and

 

(3) Licensee’s [*]Services. This license is [*]and the [*]is set forth in
Exhibit B.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -2-



--------------------------------------------------------------------------------

(b) [*]License Grant. Subject to the terms and conditions of this Agreement, TMS
hereby grants to Licensee, during the term of this Agreement, a non-exclusive,
non-assignable (unless pursuant to Section 16), [*] (except as set forth in
Exhibit C) right and license to use the TMS Data Offerings and/or portions of
thereof (as determined and arranged by Licensee) in digital electronic form
solely for Licensee’s [*]using the TMS Data Offerings. For purposes of this
Section 2(b) [*]means (i) [*]and (ii) [*]. For the sake of clarity, Licensee may
[*]such products and services to [*].

 

3. LICENSE RESTRICTIONS.

 

(a) Licensee will use Licensed Data and TMS Data Offerings only as authorized in
this Agreement or in subsequent usage agreed upon in writing by both parties. No
other distribution or derivative product uses are permitted without the express
written consent of TMS. Licensee may not use Licensed Data or TMS Data Offerings
in any form except as expressly set forth in this Agreement.

 

(b) Except as expressly provided in this Agreement, TMS does not grant Licensee
any rights or licenses in or to the Licensed Data or the TMS Data Offerings, the
related names and trademarks or associated components, including without
limitation the content and proprietary systems used by TMS in connection with
the Licensed Data and TMS Data Offerings. Licensee shall not sublicense or
resell the Licensed Data or TMS Data Offerings without TMS’ prior written
consent. TMS acknowledges and agrees that Licensee’s [*]activities (as defined
in Section 2(b)), the [*]Services, [*]Services, and [*]Services do not
constitute [*]of the Licensed Data or the TMS Data Offerings.

 

(c) Licensee shall [*]the Licensed Data or the TMS Data Offerings without TMS’
prior written consent, other than (i) to [*]necessary to [*]the Licensed Data
and the TMS Data Offerings into any electronic product in which TMS has
authorized Licensee to use the Licensed Data and the TMS Data Offerings; (ii) to
[*], so long as such [*]do not [*]the Licensed Data and TMS Data Offerings [*];
and (iii) to add to, or combine other data (e.g., [*]) with the Licensed Data or
TMS Data Offerings so long as Licensee does not take any action and does not
[*]to take any action that would [*]the Licensed Data or TMS Data Offerings [*].

 

4. CHANGES TO LICENSEE’S TELEVISION SERVICES.

 

(a) Personalized Television Service. Licensee may add to the features and
functionality provided by the Personalized Television Service, and at its sole
discretion develop novel services to use with the Personalized Television
Service and use the Licensed Data for such additions or novel services [*].

 

(b) Basic Personalized Television Service. The parties will negotiate in good
faith regarding [*]. Any services that the parties agree are not part of the
Basic Personalized Television Services shall be considered Personalized
Television Services.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -3-



--------------------------------------------------------------------------------

5. UNDERSTANDINGS REGARDING LICENSED DATA.

 

(a) Licensed Data and Changes Thereto. Licensee may choose to license for
purposes of Section 2(a) some or all of the TMS Data Offerings in its sole
discretion, by providing written notice to TMS of Licensee’s election to do so.
As of the Effective Date, the Licensed Data is set forth in Exhibit B. Exhibit B
shall be amended to reflect Licensee’s then-current Licensed Data. To the extent
Licensee licenses (1) TMS Data Offerings listed in Exhibit C, the [*]set forth
therein shall apply and (2) TMS Data Offerings for which [*]have been set forth
in this Agreement, TMS and Licensee shall mutually agree upon the [*].

 

(b) Licensed Data Contents and Customized Services. Licensee agrees and
acknowledges that the Licensed Data will include only that information which
TMS, in its sole discretion, collects and distributes in the ordinary course of
its business. Notwithstanding the foregoing, Licensee shall continue to receive
during the term of this Agreement all customized information and services
Licensee receives from TMS as of the Effective Date.

 

(c) Licensed Data Source and Substitution. Licensee acknowledges and agrees
that: (i) the Licensed Data and any other services to be performed by TMS under
this Agreement may be provided and/or performed by an affiliate of TMS; and (ii)
if the Licensed Data becomes unavailable for any reason, TMS at its sole
discretion may either substitute substantially identical data in substantially
the same form and format or reduce on a pro rata basis the fees payable by
Licensee for the Licensed Data in question.

 

(d) Licensed Data Acceptance. Licensee agrees to accept the Licensed Data in the
format set forth in the data specifications referenced in Exhibit A.

 

(e) Licensed Data Format Changes. TMS agrees not to change the record format of
the Licensed Data without deliberation, if at all, and only then by notifying
Licensee in writing at least [*]days in advance of such change. TMS and Licensee
agree that TMS may change the Licensed Data only by adding fields at the end of
file(s) and/or modifying field formats, but that TMS may not delete any fields.

 

(f) Licensee Requests. In the event Licensee requests format revisions or
additional services, there may be additional monthly or one-time charges,
depending on the format revisions and additional services requested. Specific
rate increases or charges shall be provided to Licensee by TMS in advance of the
actual format changes or additional services requested by Licensee.

 

(g) Understanding Regarding UK Data. Notwithstanding anything to the contrary
contained herein, Licensee shall have no obligation to license United
Kingdom-specific TMS Data Offerings from TMS; provided, however, that if
Licensee desires to receive United Kingdom Program Guide data from a third
party, Licensee shall [*].

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -4-



--------------------------------------------------------------------------------

6. ATTRIBUTION. Licensee agrees to credit TMS as the source of the Licensed Data
by providing attribution in Licensee’s Television Services as follows:

 

(a) In the so-called [*]: “Program guide data provided by Tribune Media
Services, Inc.”

 

(b) In the so-called [*]: “Program Information © Tribune Media Services, Inc.”

 

(c) In the so-called [*]: “© Tribune Media Services, Inc.”

 

Licensee may display its own [*] logos in association with the Television
Services. The parties shall negotiate in good faith any changes to the
attributions set forth in this Section 6.

 

7. PAYMENT.

 

(a) Monthly Billing and Payment; Late Fees. Licensee shall pay to TMS the fees
for the Licensed Data and for the [*] Services, as set forth in Exhibit B. TMS
will bill Licensee [*]and Licensee shall pay all undisputed amounts within
[*]days after receipt of an invoice. Late payments will be assessed an interest
charge of [*]percent ([*]%) per month. TMS, in its sole discretion, may
terminate this Agreement and/or cease providing Licensed Data to Licensee if
Licensee fails to pay any undisputed amounts within [*]days after Licensee
receives notice from TMS of a payment delinquency.

 

(b) [*]. Licensee will [*] the [*], which TMS [*]. Licensee represents and
warrants that it will use commercially reasonable efforts to [*]. If Licensee
[*], Licensee shall [*] and [*]. If Licensee [*], Licensee shall also [*].
Licensee shall have the right to [*]within [*] of [*].

 

(c) Taxes. Licensee shall pay all applicable taxes (including without limitation
sales and use taxes) associated with delivery to Licensee and use by Licensee of
the Licensed Data.

 

(d) [*]. If, for [*]or more [*], TMS fails to deliver [*] Licensed Data or
delivers the Licensed Data in a corrupted or unusable manner that affects
[*]percent ([*]%) or more of Licensee’s customer base, TMS shall [*]Licensee an
[*]to [*].

 

8. DATA QUALITY/PROBLEM RESOLUTION.

 

(a) Data Quality. TMS shall meet the following standards for the Licensed Data
supplied to Licensee under this Agreement:

 

(1) TMS will use commercially reasonable efforts to ensure that the Licensed
Data is accurate

 

(2) [*]

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -5-



--------------------------------------------------------------------------------

(3) [*]

 

(4) [*]

 

(5) [*]

 

(6) [*]

 

(7) [*]

 

(8) [*]

 

(9) [*]

 

(10) [*]

 

(b) Problem Response and Resolution. Upon the Effective Date, TMS shall provide
email, voicemail and live on-call support to Licensee to help support and
address Licensee’s concerns and questions regarding the Licensed Data and
services. TMS shall use commercially reasonable efforts to respond to Licensee’s
initial contact [*]during TMS’ normal business hours (7:00 am EST to 5:30 pm
EST, Monday through Friday, excluding holidays) and [*]during holidays, weekends
and outside of TMS’ normal business hours. TMS shall use commercially reasonable
efforts to resolve problems related to lineups and schedules [*]after receipt of
Licensee’s initial call. TMS shall use commercially reasonable efforts to
resolve problems related to real-time products or provide an explanation with a
timeline for resolution, [*]after receipt of Licensee’s initial call.

 

(c) Recurring Problems. With respect to errors Licensee deems in good faith to
be recurring, Licensee may provide to TMS specific written descriptions thereof.
TMS shall [*]of Licensee’s notification (1) investigate such errors, (2) report
to Licensee an explanation for such errors, and (3) if TMS in good faith agrees
that errors are attributable to TMS, provide a firm schedule date for the
resolution of such errors. TMS will resolve such errors in accordance with such
schedule. If any such mutually agreed upon recurring errors are [*]agreed to by
TMS and Licensee[*]upon [*]advance written notice if such recurring error
continues to result in a material deficiency (“Material Deficiency”) in the
Licensed Data, provided, however, that TMS shall have [*] (concurrent with the
advance notice period) to correct any such Material Deficiency. A Material
Deficiency is a recurring non-routine deficiency that is within the control of
TMS, the consequence of which is to create material non-standard processing
requirements on the part of Licensee to correct such Material Deficiency.

 

(d) Quality Discussions and Enhancement Requests. The parties will conduct data
quality discussions on at least a [*]basis. The objective of these discussions
will be to

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -6-



--------------------------------------------------------------------------------

share knowledge with the intent of discovering and reducing potential errors in,
and enhancing, the Licensed Data and TMS Data Offerings. The data quality
discussions will occur as long as Licensee feels they are necessary. Following
each such [*] discussion, Licensee may supply TMS with a list of desired
enhancement requests. TMS shall consider such requests in good faith and use
commercially reasonable efforts to implement such requests. [*] of receiving
such requests, TMS shall inform Licensee whether TMS can fulfill such requests
and the estimated time frame for doing so. TMS acknowledges that Licensee is
submitting enhancement requests in Exhibit D and that on or before the Effective
Date, TMS shall inform Licensee whether TMS can fulfill such requests and the
estimated time frame for doing so.

 

(e) Late Data Delivery. The parties will discuss initiation of a procedure
specifying that if the [*] to Licensee is [*] until [*], TMS will send
notification of this situation to [*] as soon as TMS has knowledge of the
situation.

 

(f) Account Management. TMS shall maintain up-to-date documentation regarding
Licensee’s specifications and business processes and, for all new TMS employees
servicing Licensee’s account, shall train such employees on Licensee’s
specifications and business processes. TMS will share such documentation with
Licensee on or before the Effective Date, and thereafter upon Licensee’s request
but not less than once per year. TMS shall also have an introductory meeting
with Licensee for new TMS employees servicing Licensee’s account.

 

9. TERM. This Agreement shall begin on the “Effective Date” and continue for
three (3) years, and shall automatically renew for up to two (2) additional
terms of one (1) year each unless Licensee notifies TMS of its decision not to
renew this Agreement by providing written notice by letter to TMS at Tribune
Media Services, Inc., 333 Glen Street, Glens Falls, New York 12801, with copy to
General Counsel, Tribune Company, 435 N. Michigan Ave., Suite 600, Chicago, Il
60611, at least ninety (90) days before the end of the then-current term. TMS
may terminate this Agreement in the case of material uncured breaches by
Licensee of Licensee’s license grant restrictions or payment obligations;
provided that TMS provides Licensee with written notice of such breaches and [*]
from the date of such notice to cure such breaches. The royalties for the
Licensed Data and [*] Services, excluding [*], shall increase by [*] percent
([*]%) with each renewal of this Agreement.

 

10. LIMITATION OF LIABILITY.

 

(a) Licensee acknowledges and agrees with TMS’ assertion that the Licensed Data
is produced by TMS in good faith from information compiled and supplied by
unrelated third parties. EXCEPT AS PROVIDED IN SECTION 8, TMS PROVIDES THE
LICENSED DATA ON AN “AS IS” BASIS, MAKES NO EXPRESS OR IMPLIED WARRANTIES
REGARDING THE LICENSED DATA, AND DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. LICENSEE’S SOLE REMEDY FOR ANY NONCOMPLIANCE
WITH SECTION 8 SHALL BE A CREDIT OF THE FEES PAYABLE BY LICENSEE FOR THE
LICENSED DATA GIVING RISE TO SUCH NONCOMPLIANCE.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -7-



--------------------------------------------------------------------------------

(b) TMS shall not be liable for any loss or damage arising to Licensee by reason
of non-delivery, delay or interruption in delivery of data due to circumstances
beyond the control of TMS, which shall include without limitation, failure of
communication equipment. EXCEPT FOR INTENTIONAL MISCONDUCT OR GROSS NEGLIGENCE
AND EXCLUDING ITS INDEMNIFICATION OBLIGATIONS UNDER SECTION 11 OF THIS
AGREEMENT, IN NO EVENT SHALL TMS’ LIABILITY TO LICENSEE OR ANY OTHER PARTY FOR
MISTAKES, ERRORS, OR OMISSIONS IN DATA, FOR NON-DELIVERY OR LATE DELIVERY OF
DATA, EXCEED THE AMOUNT PAYABLE BY LICENSEE TO TMS FOR THE DATA IN WHICH THE
MISTAKE, ERROR, OR OMISSION OCCURRED, OR FOR THE DATA WHICH WAS NOT DELIVERED OR
WAS NOT DELIVERED ON A TIMELY BASIS. EXCEPT FOR INTENTIONAL MISCONDUCT OR GROSS
NEGLIGENCE AND EXCLUDING ITS INDEMNIFICATION OBLIGATIONS UNDER SECTION 11 OF
THIS AGREEMENT, IN NO EVENT SHALL LICENSEE’S LIABILITY TO TMS EXCEED THE AMOUNT
PAYABLE BY LICENSEE TO TMS FOR LICENSED DATA. EXCEPT FOR INTENTIONAL MISCONDUCT
OR GROSS NEGLIGENCE OR PURSUANT TO ITS INDEMNIFICATION OBLIGATIONS, IN NO EVENT
SHALL TMS OR LICENSEE BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES OR LOST-PROFIT DAMAGES.

 

11. INDEMNIFICATION.

 

(a) By TMS. TMS shall indemnify, defend and hold harmless Licensee and its
officers, directors, employees, representatives and agents from and against any
and all claims, damages, costs and expenses (including reasonable out-of-pocket
attorneys’ fees) arising out of or relating to any allegation that the Licensed
Data or TMS Data Offerings infringes or otherwise violates any third party’s
patent, trademark, copyright, trade secret or other intellectual property right,
except to the extent such allegation relates to or arises out of any edits,
modifications or alterations Licensee has made to the Licensed Data or TMS Data
Offerings.

 

(b) By Licensee. Licensee shall indemnify, defend and hold harmless TMS and its
officers, directors, employees, representatives and agents from and against any
and all third party claims, damages, costs and expenses (including reasonable
out-of-pocket attorneys’ fees) arising out of or relating to (a) any edits,
modifications or alterations Licensee makes to the Licensed Data or TMS Data
Offerings; and (b) any suits or actions alleging that any electronic product in
which Licensee uses or incorporates the Licensed Data or TMS Data Offerings (an
“Allegedly Infringing Licensee Product”) infringes or otherwise violates any
third party’s patent, trade secret, copyright, trademark or other intellectual
property right. If Licensee receives written notice of an alleged infringement
or believes that a claim of infringement is likely, then Licensee may (i) modify
the Allegedly Infringing Licensee Product so that it no longer infringes and
(ii) if such modifications cannot be obtained using commercially reasonable
efforts and on commercially reasonable terms, terminate this Agreement upon
notice to TMS.

 

(c) General. Any indemnification provided under this Agreement shall be
conditioned upon (i) the indemnified party providing the indemnifying party with
prompt written notice of any claim; provided, however, that failure to provide
prompt notice shall

 

Page -8-



--------------------------------------------------------------------------------

not relieve the indemnifying party of its indemnification obligations unless
such failure materially prejudices the defense of such claim; (ii) the
indemnified party permitting the indemnifying party to assume and control the
defense and settlement of such claim; and (iii) the indemnified party fully
cooperating in the defense or settlement of such claim. The indemnification
provisions of this Agreement shall survive expiration or termination of this
Agreement.

 

12. PROPRIETARY INTEREST. Licensee acknowledges that, as between Licensee and
TMS, TMS owns all copyrights and other proprietary rights in and to the Licensed
Data and TMS Data Offerings. Licensee shall not, by virtue of this Agreement or
by virtue of its access to the Licensed Data and TMS Data Offerings, obtain any
copyright or other proprietary right or interest in or to the Licensed Data or
TMS Data Offerings except the rights specifically granted to Licensee herein.

 

13. CONFIDENTIALITY OBLIGATIONS.

 

(a) Confidential Information. During the term of this Agreement, each party may
receive Confidential Information (as hereinafter defined) belonging to the other
party (the “disclosing party”) and shall not use such Confidential Information
except as set forth in this Agreement. Each receiving party shall disclose
Confidential Information of the disclosing party only to its employees or agents
who are required to have such information for the receiving party to carry out
the transactions contemplated by this Agreement and who have been advised of the
obligations set forth in this Section 13(a). The receiving party shall promptly
notify the disclosing party of any actual or suspected misuse or unauthorized
disclosure of the disclosing party’s Confidential Information. For purposes of
this Agreement, “Confidential Information” of a disclosing party means any
information or material that the other party designates as confidential
(including without limitation the terms and conditions of this Agreement) unless
such information or material (i) is or becomes publicly known through no
wrongful act of the receiving party, (ii) is received from a third party without
restriction and without breach of any confidentiality obligation to the other
party, or (iii) is independently developed by the receiving party without any
use of the Confidential Information, as demonstrated by files created as of the
time of such independent development.

 

(b) Compelled Disclosures. If a receiving party is compelled by law, regulation
or a court of competent jurisdiction to disclose any of the other party’s
Confidential Information, the receiving party will promptly notify the
disclosing party so that it may seek a protective order or other appropriate
remedy. The receiving party agrees to cooperate at the disclosing party’s
expense in seeking such order or other remedy. If disclosure is ultimately
required, the receiving party will furnish only that portion of the Confidential
Information that is legally required, exercise reasonable efforts to obtain
assurance that it will receive confidential treatment, and continue to treat
such Confidential Information in accordance with Section 13(a).

 

(c) Confidentiality of Agreement. Each party agrees that the terms and
conditions of this Agreement shall be treated as the other party’s Confidential
Information; provided, however, that each party may disclose the terms and
conditions of this Agreement: (i) as required by any court or other governmental
body; (ii) as otherwise

 

Page -9-



--------------------------------------------------------------------------------

required by applicable law; (iii) to legal counsel of the parties; (iv) pursuant
to the rules and regulations of any stock association or exchange on which the
party’s stock is traded; (v) in confidence, to accountants, banks, and financing
sources and their advisors; (vi) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement; or (vii) in
confidence, in connection with a merger or acquisition of one of the parties or
proposed merger or acquisition of one of the parties. Neither party shall issue
any statement or communication to any third party (other than their respective
agents) regarding the subject matter of this Agreement, including, if
applicable, the termination of this Agreement and the reasons therefor, without
the consent of the other party, which consent shall not be unreasonably
withheld, except that this restriction shall be subject to the parties’
obligations to comply with applicable securities laws (and in such event each
party shall use reasonable efforts to provide the other party with a copy of any
such statement or communication in advance of such issuance). For the purpose of
clarity, the parties may disclose in confidence the terms, conditions and
existence of this Agreement to any third parties as necessary to fulfill their
respective obligations, and exercise their respective rights under this
Agreement.

 

(d) Tax Disclosure. Notwithstanding anything in this Agreement to the contrary,
each party to this Agreement (and any employee, representative, or other agent
of the parties to this Agreement) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure; provided however, that such disclosure shall only be made to
the extent reasonably necessary to comply with any applicable federal or state
securities laws. For the purposes of the foregoing sentence, (i) the “tax
treatment” of a transaction means the purported or claimed federal income tax
treatment of the transaction, and (ii) the “tax structure” of a transaction
means any fact that may be relevant to understanding the purported or claimed
federal income tax treatment of the transaction. Thus, for the avoidance of
doubt, the parties acknowledge and agree that the tax treatment and tax
structure of any transaction does not include the name of the other party to
this transaction or any sensitive business information (including, without
limitation, the name and other specific information about the other party’s
proprietary rights or Confidential Information disclosed pursuant to this
Agreement) unless such information may be related or relevant to the purported
or claimed federal income tax treatment of the transaction.

 

14. POST-TERMINATION. On termination or expiration of this Agreement: (i) all
rights granted by TMS under this Agreement shall immediately terminate; (ii)
Licensee shall within [*]after such termination cease to display, reproduce,
retransmit or otherwise use any Licensed Data or TMS Data Offerings; (iii)
within [*]after such termination, Licensee shall purge all Licensed Data and TMS
Data Offerings from all of its [*]; (iv) once [*]have passed from such
termination Licensee will not use for any purpose thereafter any information
included in or derived from the Licensed Data or TMS Data Offerings; and (v)
Licensee shall within [*]after such termination return to TMS any software or
other materials provided by TMS under this Agreement. Upon termination or

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -10-



--------------------------------------------------------------------------------

expiration of this Agreement for reasons other than nonpayment or Licensee’s
breach of its license grant restrictions, TMS shall continue to provide Licensee
with Licensed Data and TMS Data Offerings at Licensee’s written request, at the
rates specified in this Agreement and in accordance with the terms and
conditions of this Agreement, for up to [*]following such termination or
expiration. Notwithstanding anything herein to the contrary, upon termination or
expiration of this Agreement, Licensee shall not be required to purge Licensed
Data or TMS Data Offerings from any of Licensee’s customers’ consumer devices to
which Licensee supplied Licensed Data or TMS Data Offerings during the term of
this Agreement.

 

15. GOVERNING LAW; VENUE. This Agreement shall be governed by and interpreted
under the laws of the State of Illinois, excluding Illinois’ choice of law
rules. Any suit, action or proceeding arising out of or relating to this
Agreement shall be brought exclusively in the state or federal courts located in
Chicago, Illinois. Both parties hereby irrevocably consent to jurisdiction and
venue in the state and federal courts located in Chicago, Illinois for purposes
of any suit, action or proceeding arising out of or relating to this Agreement.

 

16. ASSIGNMENT. TMS may assign this Agreement without the prior consent of
Licensee. Licensee shall not assign its rights under this Agreement without TMS’
prior written consent except pursuant to a transfer of all or substantially all
of Licensee’s business and assets, whether by merger, sale of assets, sale of
stock or otherwise. Each party’s rights and obligations pursuant to this
Agreement and any amendments thereof will bind and inure to the benefit of such
party’s permitted successors or assignees.

 

17. PUBLICITY. TMS shall have the right to use the name of Licensee in
publicity, advertising, and sales promotion with the prior consent of Licensee,
such consent not to be unreasonably withheld or delayed. Notwithstanding the
foregoing, TMS will not be required to obtain Licensee’s prior consent to
include Licensee’s name in public lists of TMS clients.

 

18. NO JOINT VENTURE CREATED. Nothing in this Agreement and its performance
shall be construed as creating a joint venture, partnership or agency between
Licensee and TMS.

 

19. ENTIRE AGREEMENT. This Agreement and its Exhibits contain the entire
understandings of TMS and Licensee concerning the subject matter hereof, and
supersede and cancel all prior understandings, agreements, representations
(whether oral or written) between TMS and Licensee regarding the subject matter
hereof. In the event of a conflict between the provisions of this Agreement and
any exhibits hereto, the terms of this Agreement prevail. Neither party shall be
bound by, and each party specifically objects to, any term, condition or other
provision that is different from or in addition to the provisions of this
Agreement (whether or not it would materially alter this Agreement) and which is
proffered by the other party in any correspondence or other document, unless the
party to be bound thereby specifically agrees to such provision in writing. This
Agreement may only be amended by a subsequent writing signed by an authorized
representative of TMS and Licensee.

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page -11-



--------------------------------------------------------------------------------

In Witness Whereof, the undersigned have executed this Agreement on the dates
indicated.

 

Accepted by:

     

Accepted by:

TiVo Inc.       Tribune Media Services, Inc.

Signature:

 

/s/ Edward Lichty

--------------------------------------------------------------------------------

 

Signature:

 

/s/ Barbara S. Needleman

--------------------------------------------------------------------------------

Printed Name:

 

Edward Lichty

 

Printed Name:

 

Barbara S. Needleman

Title:

 

Vice President

 

Title:

 

Vice President

Date:

 

6 Jan 04

 

Date:

 

1/12/04

Phone:        408-519-9157

 

Sales Representative: Amy Mann

Fax:             408-519-3304

       

 

Page -12-